Citation Nr: 0719914	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion











INTRODUCTION

The veteran had active military service from January 1991 to 
December 2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently has irritable bowel 
syndrome, which he believes is the result of his time on 
active duty.  Service medical records show complaints of 
lower quadrant abdominal pain and diarrhea in August 1997, 
and one record indicated that the veteran had probable IBS.  
Following service, treatment records reflect that the veteran 
continues to have complaints of nausea, vomiting, diarrhea 
and other symptoms associated with gastrointestinal 
disabilities.  

In March 2002 the veteran underwent a VA examination at which 
it was noted that further testing was needed and the examiner 
indicated that he was reserving his impression until after 
that testing was completed.  However, it is unclear whether 
the further testing ever occurred; and no diagnosis was 
rendered.  As such, it is unclear whether the veteran has a 
current gastrointestinal disability such as IBS. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his claim, 
what evidence, if any, he is to submit, and 
what evidence VA will obtain with respect to 
his claim for service connection for IBS.  
Further, ask him to submit any evidence in his 
possession which pertains to his claim; and 
inform him as to how effective dates are 
formulated.

2.  Obtain copies of the veteran's VA 
treatment records from April 2005 forward.

3.  If the further testing reportedly 
ordered by the examiner in March 2002 was 
performed those results should be associated 
with the claims file.  The claims file 
should then be returned to the examiner from 
March 2002, or to another examiner if he is 
unavailable.  The examiner should indicate 
whether the veteran has a current bowel 
related disability to include irritable 
bowel syndrome; and, if so, he should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any diagnosed 
bowel condition was caused by or began 
during the veteran's military service.  Any 
opinion should be supported by a complete 
rationale.  The examiner should specifically 
address the service medical records which 
reflect symptoms related to irritable bowel 
syndrome and which indicated that irritable 
bowel syndrome was probable. 

If further testing did not occur schedule 
the veteran for a VA examination.  The 
examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  Specifically, the examiner 
should indicate whether the veteran has a 
current bowel related disability to include 
irritable bowel syndrome; and, if so, he/she 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
probability or greater) that any diagnosed 
bowel condition was caused by or began 
during the veteran's military service.  Any 
opinion should be supported by a complete 
rationale.  The examiner should specifically 
address the service medical records which 
reflect symptoms related to irritable bowel 
syndrome and which indicated that irritable 
bowel syndrome was probable.

4.  When the development requested has been 
completed, the claim should be 
readjudicated.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for response

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



